Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/05/2021, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claims 1 and 11 recite “SMS” in line 1 of the respective claim.  Acronyms must be written out in its entirety prior to its use.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 13, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the non-combined registration request”.  Claim 1 recites a first instance of “a non-combined registration request” in line 3. Claim 3 lines 2-3 recite a second instance of “a non-combined registration request”. It is vague and unclear which non-combined registration request is being referred to.  
Claim 4 and 14 recites “performing, by the terminal device, public land mobile network (PLMN) selection to re-request to obtain the SMS service.  It is unclear what concept or feature that the applicant is trying to claim.  For example, it is unclear what is being re-requested. If “re-request” is in reference to the original non-combined registration request, it is unclear that the original non-combined registration request was a request to obtain an SMS service, since it is not clear that “SMS-only” indication within an original non-combined registration request is a request to obtain SMS service.
Claims 8 and 18 recites the limitation "the mobility management network element in the CS domain" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “wherein the non-combined registration request”.  Claim 11 recites a first instance of “a non-combined registration request” in line 3. Claim 13 lines 2-3 recite a second instance of “a non-combined registration request”. It is vague and unclear which non-combined registration request is being referred to.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-10, 11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0143610 A1 to Jeong (hereinafter “Jeong”) in view of US 2018/0020417 A1 (provisional application NO. 62/363,181, filed on Jul. 15, 2016) to Catovic et al. (hereinafter “Catovic”)

Regarding Claim 1, Jeong teaches An SMS processing method in an Internet of Things, wherein the method comprises: 
sending, by a terminal device, a non-combined registration request to a mobility management network element in a packet switched (PS) domain, wherein the non-combined registration request carries SMS only indication information, (Figure 2 and [0044]-[0050], discloses the MS 201 sends the Attach/RAU Request message (i.e. non-combined registration request) to the CN node 203 at step 210. At this time, the MS 201 is capable of requesting for PS attach with SMS-only capability without voice call service. The MS 201 is also capable of notifying the CN node 203 of the intended service by transmitting the Attach/RAU Request message including an attach type parameter or indicator set to PS and a service type parameter or indicator set to SMS-only)
receiving, by the terminal device from the mobility management network element, an attach accept message or a location update accept message, wherein the attach accept message or the location update accept message comprises first indication information, ([0050], discloses In the case of not supporting SMS in SGSN, the CN node 203 sends the Attach Accept message for accepting the PS attachment along with the information that SMS in SGSN is not supported at step 240. The information that SMS in SGSN is not supported (i.e. first indication information) can be included in the Attach Accept message. This is to notify the MS 201 that separate CS attachment is necessary to receive the SMS service since the CN node 203 does not support SMS in SGSN. [0030], further discloses although the exemplary embodiments of the present invention are directed to the 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) system, it is obvious to those skilled in the art that the present invention is applicable to other communication/computer systems having a similar technical background and system configurations with slight modification without departing from the scope of the present invention. For example, the present invention can be applied to systems configured with the terminals having the communication function similar to that of a User Equipment (UE), a network node equipped with the Packet Switched (PS) data transmission control function similar to that of Mobility Management Entity (MME))
wherein the first indication information is used to indicate that the mobility management network element in the PS domain cannot provide an SMS service for the terminal device, and ([0050], discloses the information that SMS in SGSN is not supported (i.e. first indication information) can be included in the Attach Accept message)
the attach accept message or the location update accept message is sent to the terminal device when the mobility management network element in the PS domain determines, after receiving the non-combined registration request sent by the terminal device, that the mobility management network element in the PS domain cannot transfer an SMS for the terminal device through the PS domain. (Figure 2 and [0044]-[0050], discloses the MS 201 sends the Attach/RAU Request message to the CN node 203 at step 210. At this time, the MS 201 is capable of requesting for PS attach with SMS-only capability without voice call service. In the case of not supporting SMS in SGSN (i.e. determining that the mobility management network element in the PS domain cannot transfer an SMS for the terminal device through the PS domain) sending an attach accept for accepting the PS attachment (i.e. after receiving the non-combined registration request sent by the terminal device))

Jeong does not explicitly teach wherein the terminal device is an IoT terminal device.
However, terminal devices operating in an Internet of Things networking environment is a well known concept in the art.  For example, in a similar field of endeavor, Catovic discloses in [0006]-[0007], Cellular Internet of Things (CIoT) as a type of wireless communication technology that may provide certain CIoT features at the upper layer. A registration request sent by the UE may indicate the UE supports one or more CIoT features (i.e. the terminal device is an IoT terminal device) such as an attach procedure without PDN connectivity, CP IoT optimization, and UP CIoT optimization. [0050],[0056] and [0061]-[0062], further discloses CIoT features such as “support for SMS without attaching to both CS services and PS services (e.g., combined attach)”.  Examiner notes that this is indicative of “support for SMS without combined attach” since a “combined attach” is indicative of attaching to both CS and PS services.  This is further evidenced in [0056], [0064] and in [0081], in which CIoT feature incompatibility is detected when the UE “requests SMS without combined attach”. [0051], further discloses when a UE attempts register with a network and use one or more of the CIoT features, the UE may indicate in a registration request (e.g., that is sent to a core network entity) which of the CIoT features UE intends to use. "Registration" as used herein may mean an attach procedure or a TA update procedure. A "registration request" and/or a "registration reject message" as used herein may mean sending an attach request message, an attach reject message, a Tracking Area Update (TAU) request message, and/or a TAU reject message. A "cause value" as used herein may mean a cause information element (IE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the teachings of Jeong to include the above limitations as suggested by Catovic, as Internet of Things allows for improved scalability over previous telecommunication standards as disclosed in [0004] of Catovic.

Regarding Claim 4, Jeong/Catovic teaches The method according to claim 1, wherein
Catovic further teaches the method further comprises: performing, by the terminal device, public land mobile network (PLMN) selection to re-request to obtain the SMS service. ([0010]-[0011], discloses a solution by including a cause value in the registration reject message that may cause the UE to attach to a PLMN and/or TA that supports the UE's CIoT features. For example, a first cause value may be included in the registration reject message to cause the UE to select another PLMN) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Jeong/Catovic teaches The method according to claim 1, wherein the method further comprises: 
Jeong further teaches sending, by the terminal device, a combined registration request to the mobility management network element in the PS domain, wherein the combined registration request carries the SMS only indication information. ([0035] and Figure 1, discloses the MS 101 sends the Attach/RAU Request message to the CN node 103 (i.e. SGSN) at step 110. At this time, the MS 101 is capable of requesting the combined PS/CS attach/RAU and SMS-only service with the exception of voice call service)

Regarding Claim 6, Jeong/Catovic teaches The method according to claim 1, wherein Jeong further teaches the non-combined registration request is a non-combined attach request or the non-combined Tracking Area Update request. ([0045] and Figure 2, discloses the MS 201 sends the Attach/RAU Request message to the CN node 203 at step 210. At this time, the MS 201 is capable of requesting for PS attach (i.e. non-combined attach request) with SMS-only capability without voice call service.)

Regarding Claim 7, Jeong/Catovic teaches The method according to claim 1, wherein Jeong further teaches the mobility management network element in the PS domain is Mobility Management Entity. ([0030], further discloses although the exemplary embodiments of the present invention are directed to the 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) system, it is obvious to those skilled in the art that the present invention is applicable to other communication/computer systems having a similar technical background and system configurations with slight modification without departing from the scope of the present invention. For example, the present invention can be applied to systems configured with the terminals having the communication function similar to that of a User Equipment (UE), a network node equipped with the Packet Switched (PS) data transmission control function similar to that of Mobility Management Entity (MME))

Regarding Claim 8, Jeong/Catovic teaches The method according to claim 1, wherein Jeong further teaches the mobility management network element in the CS domain is Mobile-services Switching Centre or Visitors Location Register. ([0005], discloses MSC/VLR in CS domain)

Regarding Claim 9, Jeong/Catovic teaches The method according to claim 1, wherein Jeong/Catovic further teaches the attach accept message carries attach result information, the attach result information is "EPS only", and the "EPS only" indicates that the terminal device successfully registers with only the PS domain. (Figure 2 and [0050], illustrates Attach accept received at MS in step 240 to indicate PS TYPE(M) (i.e. EPS only). In the case of not supporting SMS in SGSN, the CN node 203 sends the Attach Accept message for accepting the PS attachment (i.e. successfully registers with only the PS domain) along with the information that SMS in SGSN is not supported at step 240. Catovic in [0006], discloses evolved packet system) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 10, Jeong/Catovic teaches The method according to claim 1, wherein the location update accept message carries update result information, the location update result information is "tracking area updating", and the "tracking area updating" indicates that the UE successfully completes a location update to the PS domain. (Examiner notes that since “location update accept” is optional, and the invention can be performed with attach accept, there is no patentable weight given to claim language that further limit the “location update accept message” since the rejection is based on reception of an attach accept)

Regarding Claim 11, Jeong teaches A terminal device, comprising at least one processor and a non-transitory computer readable medium having a plurality of computer readable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to:  (Figure 2, illustrates MS 201.  Examiner notes that it is well known in the art for a mobile station to comprise processor and memory)
send a non-combined registration request to a mobility management network element in a packet switched (PS) domain, wherein the non-combined registration request carries SMS only indication information, (Figure 2 and [0044]-[0050], discloses the MS 201 sends the Attach/RAU Request message (i.e. non-combined registration request) to the CN node 203 at step 210. At this time, the MS 201 is capable of requesting for PS attach with SMS-only capability without voice call service. The MS 201 is also capable of notifying the CN node 203 of the intended service by transmitting the Attach/RAU Request message including an attach type parameter or indicator set to PS and a service type parameter or indicator set to SMS-only)
receive, from the mobility management network element, an attach accept message or a location update accept message, wherein the attach accept message or the location update accept message comprises first indication information, ([0050], discloses In the case of not supporting SMS in SGSN, the CN node 203 sends the Attach Accept message for accepting the PS attachment along with the information that SMS in SGSN is not supported at step 240. The information that SMS in SGSN is not supported (i.e. first indication information) can be included in the Attach Accept message. This is to notify the MS 201 that separate CS attachment is necessary to receive the SMS service since the CN node 203 does not support SMS in SGSN. [0030], further discloses although the exemplary embodiments of the present invention are directed to the 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) system, it is obvious to those skilled in the art that the present invention is applicable to other communication/computer systems having a similar technical background and system configurations with slight modification without departing from the scope of the present invention. For example, the present invention can be applied to systems configured with the terminals having the communication function similar to that of a User Equipment (UE), a network node equipped with the Packet Switched (PS) data transmission control function similar to that of Mobility Management Entity (MME))
wherein the first indication information is used to indicate that the mobility management network element in the PS domain cannot provide an SMS service for the terminal device, ([0050], discloses the information that SMS in SGSN is not supported (i.e. first indication information) can be included in the Attach Accept message) and 
the attach accept message or the location update accept message is sent to the terminal device when the mobility management network element in the PS domain determines, after receiving the non-combined registration request sent by the terminal device, that the mobility management network element in the PS domain cannot transfer an SMS for the terminal device through the PS domain. (Figure 2 and [0044]-[0050], discloses the MS 201 sends the Attach/RAU Request message to the CN node 203 at step 210. At this time, the MS 201 is capable of requesting for PS attach with SMS-only capability without voice call service. In the case of not supporting SMS in SGSN (i.e. determining that the mobility management network element in the PS domain cannot transfer an SMS for the terminal device through the PS domain) sending an attach accept for accepting the PS attachment (i.e. after receiving the non-combined registration request sent by the terminal device))
Jeong does not explicitly teach wherein the terminal device is an IoT terminal device.
However, terminal devices operating in an Internet of Things networking environment is a well known concept in the art.  For example, in a similar field of endeavor, Catovic discloses in [0006]-[0007], Cellular Internet of Things (CIoT) as a type of wireless communication technology that may provide certain CIoT features at the upper layer. A registration request sent by the UE may indicate the UE supports one or more CIoT features (i.e. the terminal device is an IoT terminal device) such as an attach procedure without PDN connectivity, CP IoT optimization, and UP CIoT optimization. [0050],[0056] and [0061]-[0062], further discloses CIoT features such as “support for SMS without attaching to both CS services and PS services (e.g., combined attach)”.  Examiner notes that this is indicative of “support for SMS without combined attach” since a “combined attach” is indicative of attaching to both CS and PS services.  This is further evidenced in [0056], [0064] and in [0081], in which CIoT feature incompatibility is detected when the UE “requests SMS without combined attach”. [0051], further discloses when a UE attempts register with a network and use one or more of the CIoT features, the UE may indicate in a registration request (e.g., that is sent to a core network entity) which of the CIoT features UE intends to use. "Registration" as used herein may mean an attach procedure or a TA update procedure. A "registration request" and/or a "registration reject message" as used herein may mean sending an attach request message, an attach reject message, a Tracking Area Update (TAU) request message, and/or a TAU reject message. A "cause value" as used herein may mean a cause information element (IE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the teachings of Jeong to include the above limitations as suggested by Catovic, as Internet of Things allows for improved scalability over previous telecommunication standards as disclosed in [0004] of Catovic.

Claims 14-20 are rejected for having the same limitations as Claims 4-10, respectively, except the claims are in device format.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong/Catovic in view of US 2013/0150031 A1 to Hedman et al. (hereinafter “Hedman”)

Regarding Claim 3, Jeong/Catovic teaches The method according to claim 1, wherein the method further comprises: 
Jeong/Catovic does not explicitly teach starting, by the terminal device, a timer, and resending a non-combined registration request to the mobility management network element in the PS domain when the timer expires, wherein the non-combined registration request carries the SMS only indication information.
However, in a similar field of endeavor, Hedman discloses in Figure 3 and [0042]-[0046], a first registration request, is sent by the UE 10 to the SGSN 20. The first registration request calls for a registration of the UE 10 with the network node that enables the UE to send SMS. For example, the first registration request can be a part of an otherwise conventional PS Attach procedure (i.e. non-combined registration request) or RAU procedure. As in the methods depicted by FIG. 2, the UE 10 can send an explicit indication to the SGSN 20 about SMS for the UE, e.g., the UE intends to send SMS over the PS domain through the network node. The method can continue with determining (step 304) by the UE 10 whether it has received from the SGSN 20 (or the MME 70) an indication that SMS over the PS domain is available. FIG. 3 also illustrates an optional step 308 of the method, in which if no indication that SMS over the PS domain is available has been received (No in step 304) from the SGSN 20 (or MME 70) by the UE 10, a subsequent registration request, e.g., a second registration request, is sent by the UE 10 to the MSC 30 so that the UE 10 can send SMS over the CS domain. The UE 10 can determine that it has not received an SMS-over-PS-available indication in several ways, for example, by determining that no such indication has been received during a period of time, e.g., a predetermined period of time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the teachings of Jeong/Catovic to include the above limitations as suggested by Hedman, such that if the PS domain is available for SMS, CS registration can be avoided, thus reducing network signaling associated with CS registration as indicated in [0012] and [0026] of Hedman.

Claim 13 is rejected for having the same limitations as Claim 3, except the claim is in device format. 

Allowable Subject Matter
Claims 2 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0109966 A1 to Hong et al., directed to providing short message services for packet switching only subscription in mobile communications network.
US 2013/0268604 A1 to Gupta et al., directed to PS/CS registration supporting SMS and the core network sending attach accept indicating SMS support.
US 2019/0037441 A1 to Liu et al., directed to an attach procedure for without combined, and receiving attach accept/reject messages based on MME support of SMS.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477